DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 8-9 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Hamaoka et al. (US 2012/0238140).
Regarding claim 1, Hamaoka et al. disclose a carrier (10) for a capacitor, the carrier comprising: a first container portion (12’) including first wall structures that are configured to receive and support a first portion of the capacitor (20), each first wall structure including a first side, a second side that is opposed to the first side, and an edge that joins the first side to the second side and is acutely angled (fig. 22) relative to the first side and the second side; and 
a second container portion (13’) including second wall structures that are configured to receive and support a second portion of the capacitor (20), each second wall structure including a first side, a second side that is opposed to the first side, and an edge that joins the first side to the second side and is acutely angled relative to the first side and the second side (see fig. 21); wherein 
when the first container portion (12’) and the second container portion (13’) are assembled together in an assembled configuration (12q’, 13s’) in which the edges of the first wall structures face corresponding ones of the edges of the second wall structures, the edges of the first wall structures are parallel to the corresponding ones of the edges of the second wall structures (see fig. 26).
Regarding claim 2, Hamaoka et al. disclose the first wall structures (12’) and the second wall structures (13’) each define a hemi-cylindrical portion [0121] that is shaped and dimensioned to receive a portion of a casing of the capacitor (20), and
a rectangular prism portion (front – fig. 26) that is shaped and dimensioned to receive a portion of each of a first capacitor lead (22) of the capacitor (20) and a second capacitor lead (22) of the capacitor (20), and the edges of each of the first wall structures and the second wall structures surround at least a portion of each of the hemi-cylindrical portion and the rectangular prism portion.
Regarding claim 8, Hamaoka et al. disclose a capacitor carrier assembly (10) comprising a carrier (10) and a capacitor (20) disposed in the carrier (10), the capacitor including a casing: a first capacitor lead (22)  and a second capacitor lead (22), the first (22) and second capacitor (22) leads protruding from one end of the casing, and the carrier including:
a first container portion including first wall structures (12’) that are configured to receive and support a first portion of the capacitor (20), each first wall structure including a first side, a second side that is opposed to the first side, and an edge that  the first side to the second side and is acutely angled relative to the first side and the second side (see fig. 21); and
a second container portion (13’) includes second wall structures that are configured to receive and support a second portion of the capacitor, each second wall structure including a first side, a second side that is opposed to the first side, and an edge that joins the first side to the second side and is acutely angled relative to the first side and the second side (see fig. 26), 
wherein when the first container portion (12’) and the second container portion (13’) are assembled together in an assembled configuration (12q’, 13s’) in which the edges of the first wall structures face corresponding ones of the edges of the second wall structures, the edges of the first wall structures are parallel to the corresponding ones of the edges of the second wall structures.

Regarding claim 9, Hamaoka et al. disclose the first wall structures (12’) and the second wall structures (13’) each define a hemi-cylindrical portion [0121] that is shaped and dimensioned to receive a portion of a casing of the capacitor (20), and
a rectangular prism portion (front – fig. 26) that is shaped and dimensioned to receive a portion of each of a first capacitor lead (22) of the capacitor (20) and a second capacitor lead (22) of the capacitor (20), and the edges of each of the first wall structures and the second wall structures surround at least a portion of each of the hemi-cylindrical portion and the rectangular prism portion.

Allowable Subject Matter
Claims 3-7 an 10-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  In combination with the other claim limitations, the prior art does not teach nor suggest a carrier for a capacitor wherein the first wall structures and the second wall structures each include: 
A) a first transverse wall portion that is perpendicular to, and extends between, the first longitudinal wall portion and the second longitudinal wall portion, the edge of the first transverse wall portion including a first transverse edge portion and a second transverse edge portion, and a second transverse wall portion that is parallel to the first transverse wall portion, the edge of the second transverse wall portion including a third transverse edge portion and a fourth transverse edge portion, and wherein the first transverse edge portion is parallel to the third transverse edge portion, the second transverse edge portion is parallel to the fourth transverse edge portion, and the first transverse edge portion is angled relative to the second transverse edge portion (claims 3 and 10); and
B) a first wall portion including a first wall portion edge; a second wall portion that is parallel to, and spaced apart from: the first wall portion, the second wall portion including a second portion edge, a third wall portion that extends between the first wall portion and the second wall portion, the third wall portion being curved so as to partially surround a longitudinal axis that is. perpendicular to the first wall portion and the second wall portion, the third wall portion including: a third wall portion edge that extends longitudinally between the first wall portion and the second wall portion, and a fourth wall portion edge that extends longitudinally between the first wail portion and the second wall portion, and that is parallel to the third wall portion edge (claims 6 and 13).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20170367199
US 20070002527
US 6,717,797

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC THOMAS whose telephone number is (571)272-1985. The examiner can normally be reached Monday-Friday, 6:00 AM-2:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC W THOMAS/Primary Examiner, Art Unit 2848                                                                                                                                                                                                        
ERIC THOMAS
Primary Examiner
Art Unit 2848